Citation Nr: 1449398	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-27 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed left ankle disorder to include as secondary to the service-connected venous insufficiency.

2.  Entitlement to service connection for arthralgias as due to a qualifying chronic disability.

3.  Entitlement to service connection for sleep apnea as due to a qualifying chronic disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to a qualifying chronic disability.

5.  Entitlement to service connection for lead exposure as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 and from August 1991 to November 1991.  He also had additional service with the United States Army National Guard.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision of the RO that denied service connection for a left ankle disorder and granted service connection for left lower extremity venous insufficiency and a left lower extremity scar.  

When the Veteran filed a Notice of Disagreement with the RO's November 2011 denial of service connection for a left ankle disorder, he attached a VA outpatient record showing that the area affected by the Veteran's left lower extremity venous insufficiency included the ankle area, specifically the midshaft pretibially.  

However, as shown, the Veteran is already service connected for venous insufficiency, left lower extremity.  Thus, the issue for determination at this time as the title page of this decision reflects is entitlement to service connection for a left ankle disorder other than that manifested by venous insufficiency.  

Also, the issue of service connection for arthralgias (which includes the left ankle), as due to a qualifying chronic disability has been treated as a separate issue that the RO adjudicated in November 2013.  As set out in the remand hereinbelow, the Veteran has initiated an appeal of this decision.  

However, as this matter has not yet been perfected for appellate review, it is not properly before the Board at this time and will not be further addressed in this document.  

The issues of service connection for arthralgias, sleep apnea, COPD and claimed lead exposure, all as due to a qualifying chronic disability, are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a left ankle condition in service or for many years thereafter.  

2.  The currently demonstrated left ankle disorder, diagnosed as osteoarthritis, is not shown to be due to an event or incident of the Veteran's active service or to have been caused or aggravated by service-connected disability.



CONCLUSION OF LAW

The Veteran's left ankle disability, diagnosed as osteoarthritis, is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA initially notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete the claim being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The claimant's service and postservice medical treatment records have been obtained with respect to the claim being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also been afforded an adequate VA examination.

Thus, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159, and the claimant will not be prejudiced as a result of the Board's adjudication of the claim herein below.


II.  Facts

The Veteran's service treatment records show that he was seen in the emergency room for a left leg injury in September 1991 when his left leg was hit by a high pressured water hose causing secondary leg burns with cellulitis.  He was seen for follow up three days later and was found to be doing much better with decreased edema and tenderness.  He was assessed at that time as being stable and was cleared to return to work.  

These records do not otherwise show complaints or treatment related to the left ankle, and the Veteran denied a history of swollen or painful joints, bone problems and foot trouble on a November 1991 Report of Medical History.  

Also, the Veteran's November 1991 separation examination report while noting secondary burn scars on his left medial calf, is silent as to ankle problems and otherwise shows a normal clinical evaluation of the lower extremities and feet.  

Subsequent records beginning in 2003 show that the Veteran experienced recurrent left leg stasis ulcerations and was diagnosed as having left leg venous insufficiency.  

In February 2006, the Veteran underwent debridement and venous ligation and stripping, left leg.  He was evaluated at a VA outpatient clinic in June 2006 for the purpose of establishing primary care and denied at that time experiencing any unusual joint pain, immobility, joint enlargement or stiffness, or loss of function.

In February 2010, the Veteran was seen at a VA medical facility complaining of heel pain for two weeks.  An April 2010 VA outpatient record reflects a diagnosis of left plantar fasciitis.  

In June 2011, the Veteran underwent a VA examination with respect to his left leg ulcer with venous insufficiency.  He complained at that time of left leg swelling because of venous insufficiency that resulted in pain and aching, particularly at the end of the day after standing for several hours.  

The examiner reported that the Veteran's 1991 injury resulted in cellulitis causing edema which led to venous insufficiency.  He also reported that the scar from the injury had thinned resulting in deep ulceration requiring prolonged healing.

A July 2011 VA outpatient records notes that the Veteran's left plantar fasciitis was still bad and that injections helped somewhat.    

A March 2012 VA outpatient record shows that the Veteran was being seen for the purpose of determining whether there was left ankle involvement with his left lower extremity ulcer/venous insufficiency condition.  The findings revealed brown pigment areas, scar and varicosities along with diminished dorsalis pedal pulses of the left lower extremity from the mid to pretibial region centrally/medially to the medial malleolus.  The Veteran was assessed as having left lower leg venous insufficiency-midshaft pretibially, left ankle.

The Veteran reported at a VA examination in October 2012 that he developed pain, stiffness and occasional swelling of the left ankle.  He described the pain as achy in nature and constant.  He said he felt this was a direct result of the venous insufficiency and ulceration and scarring in the left lower extremity in 1991 with an aggravating soft tissue injury in 2004.  He denied having a left ankle fracture, dislocation or trauma or infection of the joints of bones of the ankle.  

The findings included some swelling on the medial side of the ankle and lower leg.  There was also a small left calcaneal spur, but no visible bony destruction.  

The examiner diagnosed the Veteran as having osteoarthritis of the left ankle and opined that the condition was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  He explained that the Veteran's left lower extremity condition due to venous insufficiency involved the soft tissue of the left calf and ankle and did not involve the ankle joint or bones itself.  

The Veteran said that there was not a good anatomic relationship between his venous insufficiency condition of the left lower extremity involving the soft tissue of the calf and ankle and his current left ankle condition involving the bones themselves.   

The Veteran went on to opine that the etiology of the Veteran's current left ankle condition was wear and tear on the bones of the left ankle due to obesity and age.  He concluded by stating that there was not a good temporal relationship between his left lower extremity venous insufficiency condition and the onset of his current left ankle condition in 2011.  

At a VA Persian Gulf War History and Physical examination in December 2012, the Veteran reported having stiffness in various joints including his left ankle.  He was assessed as having exposure during Gulf War and arthralgia.  

In July 2013, he underwent a VA Gulf War general medical examination and reported daily ankle pain with a lot of strenuous work or walking.  The examiner diagnosed him as having degenerative joint disease of the left ankle.  


III.  Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the disability at issue, i.e., a left ankle disability, is from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§  1110, 1131 (West 2002). 

There must be competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions in 38 C.F.R. § 3.303 (b) apply only to listed chronic conditions in 38 C.F.R. § 3.309.).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation. 

As the Veteran's claim for service connection for a left ankle disability was filed in June 2010, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310 (2012).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Discussion

The Veteran asserts that he has a separate and distinct left ankle disability due to the September 1991 inservice incident or alternatively as the result to his service-connected venous insufficiency of left leg caused by the injury in service.  His service treatment records do not show specific complaints or findings related to his left ankle joint itself, and he denied a history of swollen or painful joints, bone problems and foot trouble on a November 1991 Report of Medical History.  

To the extent that the Veteran's November 1991 separation examination report noted secondary burn scars on the left medial calf, it was negative as to ankle problems.  

The first notation in the records with respect to a left ankle disability other than left leg venous insufficiency was in the October 2012 VA examination report diagnosing the Veteran as having left ankle osteoarthritis.  

Thus, as left ankle osteoarthritis was not affirmatively shown to have been present during service or for many years thereafter, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Moreover, as this disability was first noted many years after service, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

In addition, with respect to the provisions of 38 C.F.R. § 3.303(b) for service connection based on continuity of symptomatology, the lengthy period of absence of complaint or findings in specific regard to the left ankle joint itself and the normal separation findings in November 1991, interrupts any continuity of symptomatology.  38 C.F.R.  § 3.303(b); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  

This is especially so when considering that the Veteran denied at a June 2006 VA primary care evaluation experiencing any unusual joint pain, immobility, joint enlargement or stiffness, or loss of function.  Accordingly, service connection is not warranted under 38 C.F.R. § 3.303(b).  

In regard to consideration of this claim under 38 C.F.R. § 3.303(d), the evidence weighs against the claim.  At the time the Veteran was diagnosed as having a left ankle disability other than left leg venous insufficiency, that is, osteoarthritis diagnosed by VA in October 2012, the VA examiner negated a nexus between such diagnosis and service by opining that it was less likely than not that this condition was incurred in or caused by the claimed inservice injury, event or illness.  

The October 2012 VA examiner explained that the Veteran's injury in 1991 involved the soft tissue of the left calf and ankle and did not involve the ankle joint or bones itself.  He added that the Veteran's current left ankle condition involved the bones of the left ankle and that there was not a good anatomic relationship between the 1991 injury involving the soft tissue of the calf and ankle and the current left ankle condition involving the ankle bones.  

The examiner explained that the 1991 left lower extremity condition and the current left ankle condition had two different etiologies.  On one hand, the 1991 left lower extremity disorder was noted to be due to trauma, infection, and venous insufficiency, while the claimed left ankle condition was the result of wear and tear on the bones of the left ankle due to obesity and age.  See 38 C.F.R. §§ 3.303, 3.310.  

As this opinion is based on the examiner's examination of the Veteran, review and discussion of his medical history, and is supported by rationale, it is given significant probative value.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As to the statements from the Veteran and his representative regarding a relationship between the Veteran's left ankle osteoarthritis and the service-connected left leg venous insufficiency, the Board notes that the Veteran is competent to testify to his left leg symptoms as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

Notwithstanding the fact that this matter appears to be the type of medical matter as to which the Courts have held lay testimony was not competent, the specific and reasoned opinion of the trained professional in October 2012 that the Veteran's left ankle osteoarthritis was not related to service or his service-connected left leg venous insufficiency still outweighs the Veteran's and his representative's general lay assertions.

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for a left ankle disorder other than venous insufficiency, diagnosed as osteoarthritis, have not been met for the reason that the weight of evidence does not establish a causal relationship between this disability and a disease or injury incurred or aggravated during service or to a service-connected disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see also Wallin v. West, 11 Vet. App. 509 (1998).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder to include as secondary to the service-connected venous insufficiency is denied.  


REMAND

In a rating decision dated in November 2013, the RO denied the Veteran's claims of service connection for sleep apnea, as due to a qualifying chronic disability; arthralgias, as due to a qualifying chronic disability; COPD, as due to a qualifying chronic disability; and lead exposure, as due to a qualifying chronic disability.  

A review of the Veteran's Virtual VA folder shows that he filed a Notice of Disagreement with this decision.  See RO letter dated in July 2014.  

Accordingly, as it is not shown that a Statement of the Case has been issued in connection with these matters, the Board is obligated to remand the issues for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

The AOJ should take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the November 2013 rating decision that denied claims of service connection for sleep apnea, arthralgias, COPD and lead exposure, all as due to qualifying chronic disabilities.  The Veteran and his representative should be clearly advised of the need to file a timely Substantive Appeal as to each matter if he wishes to complete an appeal regarding these determinations.  Then, only if the appeal is timely perfected, should these issues be returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


